Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/20/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 5, 8-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 2012/0052241 A1) in view of Liu (CN 205818770 U).
	Regarding claims 5, 8, 9, 12, and 15, King teaches flexible microstructured superhydrophobic films comprising a substrate comprising a polymer layer and a microstructured surface comprising microfeatures having a range for height, length, or width, selected from 10 nm to 1000 μm and having the shape of a rectangle (i.e., an optical film comprising a polymer layer; a certain number of small short lines, the certain number of small short lines being formed at a side of the polymer layer and forming a micro-nano structure; wherein at least one of the small short lines is of a convex structure or a concave structure at an arrangement plane of the small short lines); abstract, para 21-26, 31; fig 2, fig 6, fig 13).
Regarding the limitations “wherein there are included angles a and b between at least two small short lines and a horizontal direction at an arrangement plane of the small short lines, the included angle a being unequal to the included angle b; wherein the at least two of the small short lines each in its entirety are rotated in an arrangement process, and angles of the at least two small short lines each in its entirety as rotated at the arrangement plane are different according to different optical effects to be achieved; and there exists at least one light pillar in the optical film under a certain light source;” King teaches the preselected pattern of microfeatures is engineered to impart specific physical characteristics to a surface, e.g., an ordered array of microfeatures can impart superhydrophobicity to the surface of an object; wherein physical characteristics which can be adjusted and imparted by a preselected pattern of microfeatures include, but are not limited to: hydrophobicity, hydrophilicity, self-cleaning ability; hydro and/or aerodynamic drag coefficients; optical effects such as prismatic effects, specific colors para 28).
Liu teaches optical films comprising ultra-fine micro-nano structure on the film surface so as to generate special visual effect, the light source under the macroscopic visual special effects film surface will generate dynamic light pillar, a dynamic optic can be straight line, curve or form a predetermined pattern (abstract, page 4). Liu further teaches the patterns can include small short lines at various rotations and angles to the horizontal, including increasing or decreasing angles (page 3-4; figs 3 and 4) (see part of figure 4 below for teaching of small short lines).

    PNG
    media_image1.png
    262
    672
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art in the time of invention, per the combined teachings of King and Xie, to adjust the preselected pattern(s) of the ordered array of microfeatures (i.e., angles a and b between at least two small short lines and the horizontal direction and the rotation of the small short lines) to optimize the physical characteristics special visual effects imparted to the microstructured surface. 
Regarding claim 10, King teaches in an embodiment, for example, a pitch between microfeatures (i.e., intervals between neighboring small short lines) is selected over the range of 1 μm to 1000 μm (para 20). This range substantially over laps that of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by King, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 11, King teaches the microstructured surface substrate may comprise a freestanding film, one with an adhesive and backing layer, or be integrally attached to an object or structure, so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the surface underneath the microfeatures (i.e., a distance between a bottom of the convex structure or concave structure of the small short lines and a surface at the other side of the polymer layer) to accommodate the physical requirements (i.e., puncture or tear strength, abrasion or wear, etc) of the final structure of the substrate (e.g., freestanding or attached to another object or structure).
Regarding claim 13, 14, 16, and 17, King teaches in a specific embodiment, the plurality of microfeatures have a bimodal distribution of heights (i.e., height difference) and/or a bimodal distribution of diameters (i.e., width difference) e.g., the plurality of microfeatures comprises a first set of microfeatures having a first set of dimensions and a second set of microfeatures having a second set of dimensions such as the first set of dimensions is selected over the range of 10 nm to 10 μm and the second set of dimensions is selected over the range of 10 μm to 1000 μm (para 22). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by King, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 18, King teaches the microstructures may comprise a composite material of two or more distinct materials including that of a polymer and/or reflective metal such as aluminum or silver or be subjected to further processing such as being painted (i.e., a color layer) (para 31, 32, 35, 36); wherein the surface may be provided with unique optical or prismatic effects and/or specific colors and directional dependent color changes, it would have been obvious to combine the reflective metal layers and/or paint layers on the microstructures as a matter of design choice to impart certain aesthetics such as unique optical or prismatic effects and/or specific colors and directional dependent color changes.
Regarding claim 20, King teaches the microstructured surface may be used on handheld controllers (para 77), such as for gaming or equipment operation, which would have suggested or otherwise rendered obvious a cover plate for an electronic device comprising the microstructured surface to one of ordinary skill in the art at the time of invention.
Regarding claims 21 and 22, King teaches the preselected pattern of microfeatures is engineered to impart specific physical characteristics to a surface, e.g., an ordered array of microfeatures can impart superhydrophobicity to the surface of an object; wherein physical characteristics which can be adjusted and imparted by a preselected pattern of microfeatures include, but are not limited to: hydrophobicity, hydrophilicity, self-cleaning ability; hydro and/or aerodynamic drag coefficients; optical effects such as prismatic effects, specific colors and directional dependent color changes; tactile effects; grip; and surface friction coefficients (para 28).
Liu teaches optical films comprising ultra-fine micro-nano structure on the film surface so as to generate special visual effect, the light source under the macroscopic visual special effects film surface will generate dynamic light pillar, a dynamic optic can be straight line, curve or form a predetermined pattern (abstract, page 4). Liu further teaches the patterns can include small short lines at various rotations and angles to the horizontal, including increasing or decreasing angles (page 3-4; figs 3 and 4) (see part of figure 4 below for teaching of small short lines at various angles).

    PNG
    media_image1.png
    262
    672
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art in the time of invention, per the combined teachings of King and Xie, to adjust the preselected pattern(s) of the ordered array of microfeatures (i.e., angles a and b between at least two small short lines and the horizontal direction and the rotation of the small short lines) to optimize the physical characteristics special visual effects imparted to the microstructured surface. 

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.
With specific regard to the Applicant’s contention that King actually teaches changing or adjusting the physical characteristics of the microstructured material by flexing, bending, expanding or contracting the substrate, this is not persuasive. King teaches:
[0028] In some embodiment, the preselected pattern of microfeatures is engineered to impart specific physical characteristics to a surface. For example, an ordered array of microfeatures can impart superhydrophobicity to the surface of an object. Physical characteristics which can be adjusted and imparted by a preselected pattern of microfeatures include, but are not limited to: hydrophobicity, hydrophilicity, self-cleaning ability; hydro and/or aerodynamic drag coefficients; optical effects such as prismatic effects, specific colors and directional dependent color changes; tactile effects; grip; and surface friction coefficients.
Therefore, King would have suggested to one of ordinary skill in the art at the time of invention the preselected pattern of microfeatures could be engineered or adjusted to impart specific characteristics to the surface, regardless of flexing, bending, expanding or contracting the substrate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783